Cite as: 588 U. S. ____ (2019)            1

                     OpinionofofSthe
                  Statement          Court , J.
                                 OTOMAYOR


SUPREME COURT OF THE UNITED STATES
                          _________________

                     No. 19–5755 (19A237)
                          _________________


     BILLY JACK CRUTSINGER v. LORIE DAVIS,
        DIRECTOR, TEXAS DEPARTMENT OF
       CRIMINAL JUSTICE, CORRECTIONAL
             INSTITUTIONS DIVISION
 ON APPLICATION FOR STAY AND PETITION FOR A WRIT OF
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT
                      [September 4, 2019]

   The application for stay of execution of sentence of death
presented to JUSTICE ALITO and by him referred to the Court
is denied. The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   Petitioner Billy Jack Crutsinger seeks to reopen his peti-
tion for habeas corpus under Federal Rule of Civil Proce-
dure 60(b)(6). This Rule requires that the movant “show
‘extraordinary circumstances’ justifying the reopening of a
final judgment.” Gonzalez v. Crosby, 54.5 U. S. 524, 535
(2005) (quoting Ackermann v. United States, 340 U.S. 193,
199 (1950)). The District Court denied Crutsinger’s Rule
60(b) motion and the Court of Appeals for the Fifth Circuit
denied a certificate of appealability. See — F. 3d —, 2019
WL 4010718 (Aug. 26, 2019); 28 U.S. C. §2253(c). Because
I agree that Crutsinger has not made the requisite show-
ings for relief, I concur in the denial of certiorari.
   I write separately to note potential tension between this
Court’s decision in Gonzalez and the Fifth Circuit’s ap-
proach to Rule 60(b)(6). Gonzalez left open the possibility
that in an appropriate case, a change in decisional law,
alone, may supply an extraordinary circumstance justifying
2                   CRUTSINGER v. DAVIS

                      OpinionofofSthe
                   Statement          Court , J.
                                  OTOMAYOR

Rule 60(b)(6) relief. Although this Court observed that “not
every interpretation of the federal statutes setting forth the
requirements for habeas provides cause for reopening cases
long since final,” the Court also noted that “[a] change in
the interpretation of a substantive statute may have conse-
quences for cases that have already reached final judgment,
particularly in the criminal context.” 545 U.S., at 536, and
n. 9.
   Several Circuits recognize that a change in decisional
law, by itself, may justify Rule 60(b)(6) relief. See, e.g., Cox
v. Horn, 757 F.3d 113, 121 (CA3 2014) (“[W]e have not fore-
closed the possibility that a change in controlling precedent,
even standing alone, might give reason for 60(b)(6) relief”);
Ramirez v. United States, 799 F.3d 845, 850 (CA7 2015)
(endorsing the Third Circuit’s approach).
   Others, including the Fifth Circuit, appear to have an-
nounced a contrary, categorical rule: “A ‘change in deci-
sional law after entry of judgment does not constitute ex-
traordinary circumstances and is not alone grounds for
relief from a final judgment.’ ” Raby v. Davis, 907 F.3d 880,
884 (CA5 2018) (quoting Adams v. Thaler, 679 F.3d 312,
319 (CA5 2012)) (alterations omitted); see also, e.g., Zagor-
ski v. Mays, 907 F.3d 901, 905 (CA6 2018) (“[W]e have de-
termined that changes in decisional law alone do not estab-
lish grounds for Rule 60(b)(6) relief”); Moses v. Joyner, 815
F.3d 163, 168 (CA4 2016) (“We too have held that ‘a change
in decisional law subsequent to a final judgment provides
no basis for relief under Rule 60(b)(6)’ ” (quoting Dowell v.
State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (CA4
1993))).
   The lower courts’ decisions in Crutsinger’s case did not
pivot on a categorical rule. In other circumstances, how-
ever, such a rule may be dispositive, see Adams, 679 F.3d,
at 318–320, and may cause friction with Gonzalez. In an
appropriate case, this issue could warrant the Court’s re-
view.